Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed in view of after final amendment on 05/16/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly Chen on 05/19/2022.

The application has been amended as follows:  Claims 6 and 18 are amended as follows:

Claim 6 (Currently Amended) A method for manufacturing the ferritic stainless steel sheet according to Claim 1, the method comprising:
hot-rolling a steel slab having the chemical composition so as to form a hot-rolled sheet;
performing hot-rolled sheet annealing that includes holding the hot-rolled sheet at a temperature in a range of 900°C or more and 1100°C or less for 5 seconds to 15 minutes so as to form a hot-rolled and annealed sheet;
cold-rolling the hot-rolled and annealed sheet so as to form a cold-rolled sheet; and
performing cold-rolled sheet annealing that includes holding the cold-rolled sheet at a temperature in a range of 780°C or more and 830°C or less for 5 seconds to 5 minutes; thereby producing the ferritic stainless steel sheet of claim 1.
Claim 18 (Currently amended) A method for manufacturing the ferritic stainless steel sheet according to Claim 17, the method comprising:
hot-rolling a steel slab having the chemical composition so as to form a hot-rolled sheet;
performing hot-rolled sheet annealing that includes holding the hot-rolled sheet at a temperature in a range of 900°C or more and 1100°C or less for 5 seconds to 15 minutes so as to form a hot-rolled and annealed sheet;
cold-rolling the hot-rolled and annealed sheet so as to form a cold-rolled sheet; and
performing cold-rolled sheet annealing that includes holding the cold-rolled sheet at a temperature in a range of 780°C or more and 830°C or less for 5 seconds to 5 minutes; thereby producing the ferritic stainless steel sheet of claim 17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Ota (US 20070074067)
Ota discloses a ferritic stainless steel sheet (Title) having a chemical composition comprising broad ranges compositions overlapping instant claimed compositions ranges as illustrated in Table 1 of final office action of 03/25/2022. (Claim 1) Since Ota does not disclose any elemental element other than presently claimed element, (Claim 1) it meets instant amended “consisting of”.
However, Ota discloses Ni <=1% (paragraph [0080]) and expressly discloses with a high Ni content, cold formability deteriorates.   Hence,  one skill in the art would not be motivated to increase Ni to amended range of 1.2-2.5%.
No prior art can be found to disclose instant claim 1 required ferritic stainless steel sheet having chemical compositions as well as claimed elongation and ridging height
Hence, instant claims 1-5, 8-17 are allowed. As a result of allowed product claim 1, withdrawn process of making encompassing claims 6 and 18 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733